Matthew M. Levy, J.
The rule IV, subd. 5, general preference (Supreme Court Rules, Bronx County) is not opposed, but defendants object to the rule 151 (Rules Civ. Prac.) specific preference.
Plaintiff, 27 years of age, was in an accident on February 25, 1955, when he was struck by an automobile while crossing the street. He was employed by the Department of Welfare at an annual salary of $3,425. The injuries are serious. From the date of the accident until July 15, 1955 he was confined in the hospital; thereafter, until at least October 25, 1955, to bed and home; and medical opinion is that he will be totally incapacitated for a year or two more. The hospital bill is over $2,300 ; the doctor’s bills are anticipated to be about $1,000; and plaintiff asserts that his continued treatment will require an additional $2,000 medical expense. He has no income to support himself and his widowed mother, who has been aiding him, is now unemployed. The small savings that they have will soon be exhausted.
*73Actual public assistance there is not presently, but adequate destitution there is to invoke the exercise of the court’s discretion favorably. The plaintiff should not necessarily be compelled to apply to his employer, the Department of Welfare, for relief.
The motion is granted and the cause is advanced to the Day Calendar of May 10, 1956.